Citation Nr: 0919899	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  08-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left lower extremity, to include 
as secondary to diabetes mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right lower extremity, to 
include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the right upper extremity, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, to include as 
secondary to diabetes mellitus. 

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty for approximately 23 years 
before retiring in November 1980.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is of 
record.

In June 2006, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  In September 2002 and January 2004 rating decisions, the 
RO denied the Veteran's claims for peripheral neuropathy of 
the right upper extremity and the lower extremities.  He did 
not appeal, and the decision became final in January 2005.
 
2.  In August 2007, the Veteran filed to reopen his claims, 
and included a claim for peripheral neuropathy of the left 
upper extremity.  

3.  Evidence associated with the claims file since January 
2004 is new and relates to an unestablished fact necessary to 
substantiate the claims.

4.  Competent evidence supports a finding that the Veteran's 
peripheral neuropathy of all extremities is at least as 
likely as not aggravated by his service-connected diabetes 
mellitus.
 

CONCLUSIONS OF LAW

1.  The evidence received since to the January 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  The evidence received since to the January 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  The evidence received since to the January 2004 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus, have been met.  38 U.S.C.A. 
§§ 5108, 5103, 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

4.  Peripheral neuropathy of the left lower extremity has 
been aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2008).

5.  Peripheral neuropathy of the right lower extremity has 
aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2008).

6.  Peripheral neuropathy of the right upper extremity has 
aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2008).

7.  Peripheral neuropathy of the left upper extremity has 
been aggravated service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

As an initial matter, the Board notes that the Veteran 
testified before the Board in February 2009.  He stated that 
he first began to experience a numbing of the great toe on 
his left foot while still on active duty.  He was diagnosed 
with peripheral neuropathy in 1980, and it had reduced the 
strength in his legs.  He reflected that he had been wearing 
braces since approximately 1989 to keep his feet from 
dropping.  

The Veteran also indicated that peripheral neuropathy had 
gotten worse over recent years.  Although it was first 
confined to his legs, he stated that it had entered his 
hands.  He reported that this had caused him to lose strength 
and dexterity in his hands.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claims cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claims must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claims.  

When determining whether the claims should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen claims under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claims on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claims, 
regardless of the RO's determinations on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
a peripheral neuropathy to all four extremities.  The RO 
denied the claims for the right upper, right lower and left 
lower extremities in September 2002 and again January 2004 
(because he had submitted additional evidence prior to the 
time the September 2002 decision became final), as the 
evidence did not show that his neuropathy was related to 
either active duty service or to his service-connected 
diabetes mellitus.  The RO decision did not address 
neuropathy his left upper extremity.  He did not appeal the 
RO's decision and, one year, later the decision became final. 

The evidence of record at the time of the January 2004 
decision included the Veteran's service treatment records 
from June 1968 to June 1980, VA treatment records from July 
2001 to May 2002, and private treatment records from three 
separate physicians from May to August 1990, August 1997 to 
July 2001, and from August to December 2000.

Since the time of the January 2004 decision, a VA treatment 
evaluation from October 2002, two statements from the 
Veteran's private physician that were submitted in August 
2007 and January 2009, and a VA examination in January 2008 
have been associated with the claims file.  As relevant to 
this inquiry, the private physician opined that the Veteran's 
service-connected diabetes had exacerbated his current 
neuropathy and had accelerated the deterioration of his 
neurologic functioning.  

Given that the Veteran's claim for peripheral neuropathy to 
the extremities was denied in January 2004 primarily on the 
basis that there was no indication that the disorder was 
related to active duty service or to his service-connected 
diabetes mellitus, the Board concludes that the evidence 
outlined above is both new and material to these claims.  
Consequently, the Board finds that the current evidence is 
new and material to the claims under 38 C.F.R. § 3.156(a) and 
his application to reopen the claims is granted.   

Service Connection for Peripheral Neuropathy

Having decided that the claims for the left lower extremity, 
right lower extremity, and right upper extremity should be 
reopened, and also including the claim for direct service 
connection for the left upper extremity, the Board will now 
consider the claims on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  

The Board concludes that service connection for peripheral 
neuropathy of all extremities is warranted as a secondary 
condition of service-connected diabetes mellitus.  Although 
the Veteran experienced some neuropathy before his diabetes 
mellitus was diagnosed, the Board places high probative value 
on the opinions of his private physician indicating that 
diabetes mellitus has exacerbated peripheral neuropathy.  

By way of background, the post-service treatment records 
indicate that symptoms of peripheral neuralgia were first 
observed in May 1990, when the Veteran stated that he had 
experienced numbness in his great toe for the past year.  He 
also exhibited difficulty dorsiflexing his foot and arising 
from a squatting position.  

While he was diagnosed with deep peripheral neuropathy to the 
lower extremities at that time, he did not exhibit any 
similar abnormalities in the upper extremities.  However, a 
follow-up evaluation in June 1990 did note slow conduction 
velocities in the upper extremities.  

These symptoms were substantially the same as shown in annual 
physical evaluations every August in 1997, 1999 and 2000; 
however, as neuropathy to the lower extremities progressed, 
he developed bilateral drop foot, requiring the use of braces 
in order to walk correctly.  It was also at this time, 
specifically in August 2000, that he began to exhibit 
abnormal blood sugar levels, which ultimately resulted in a 
diagnosis of diabetes mellitus in November 2000.  

In support of his claim, the Veteran has provided statements 
from his private physician in August 2007 and January 2009.  
In both statements, the physician stated that, over recent 
years, the Veteran's peripheral neuropathy had worsened as 
his diabetes has progressed.  He also opined that the 
Veteran's peripheral neuropathy was directly related to his 
service-connected diabetes, or that diabetes had at least 
exacerbated a prior condition.  

Additionally, the Veteran underwent a VA examination in 
January 2008 to address this issue.  There, the examiner 
observed bilateral foot drop with almost complete numbness in 
the lower extremities.  There was also tingling, numbness and 
tremors in both hands, as well as some muscle wasting.  
Electromyography results revealed unrecordable sural 
potentials bilaterally, as well as right radial, median and 
ulnar potentials of the right extremity.  The examiner 
concluded that there was electrical evidence of "severe 
sensory motor polyneuropathy in both lower extremities and 
right upper extremity."  

On the question of whether the Veteran's peripheral 
neuropathy was related to his service-connected diabetes 
mellitus, the examiner stated that she was unable to resolve 
that issue with out resorting to speculation.  However, she 
noted that the Veteran's diabetes mellitus had been well 
controlled, and that peripheral neuropathy was not an 
inevitable consequence of diabetes mellitus.

The Board may favor the opinion of one competent medical 
expert over another if its statement of reasons and bases is 
adequate to support that decision.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  That is to say, the Board 
decides, in the first instance, which of the competing 
medical opinions or examination reports is more probative of 
the medical question.

Here, the Board places more weight on the opinions of the 
Veteran's private physician.  The Board acknowledges that, 
unlike the private physician, the VA examiner had the claims 
file to review, and stated the reasons why she did not 
believe that she could come to a conclusion on the causes of 
peripheral neuropathy.  However, the examiner's statement 
that she could not provide an opinion without resorting to 
speculation neither supports nor weighs against the claims.  

Therefore, when viewing both statements, the Board finds that 
the private physician's opinion more probative than the VA 
examiner's findings.  Therefore, service connection for 
peripheral neuropathy should be granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the left lower extremity, to include as 
secondary to diabetes mellitus, and the claim is reopened.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right lower extremity, to include as 
secondary to diabetes mellitus, and the claim is reopened.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to diabetes mellitus, and the claim is reopened.

Service connection for peripheral neuropathy of the left 
lower extremity, to include as secondary to diabetes 
mellitus, is granted.

Service connection for peripheral neuropathy of the right 
lower extremity, to include as secondary to diabetes 
mellitus, is granted.

Service connection for peripheral neuropathy of the left 
upper extremity, to include as secondary to diabetes 
mellitus, is granted. 

Service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to diabetes 
mellitus, is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


